 

 

HED

ENTERED

BW

COUNSEUPARHESOFRECORD

_____RECHVED
______SERVED ON

 

 

\4 {UN

 

 

 

 

cLERK uls
D\sTR\c

7

131le COURT uNITED s'rATEs DISTRICT coURT

FOFNWNM DISTRICT OF NEVADA
DEPUTY

 

 

3

4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:15-cr-014-APG-VCF

ORDER TEMPORARILY

UNSEALING NOTES

)
)
)
vs. )
)
OMAR QAZI, )

)

Defendant.

On 2-14-2019, Katherine Eismann, Transcriber, received
a Transcript Order form requesting a transcript of the Motion
Hearing, held on 9-27-2016, from Michael Tanaka, in which a
portion of the hearing was sealed.

IT IS THE ORDER OF THE COURT that the sealed transcript
shall be unsealed for the limited purpose of providing a copy of
the transcript as requested by Michael Tanaka.

IT IS FURTHER ORDERED that the sealed transcript shall
thereafter be resealed, and a certified copy of the transcript
be delivered to the Clerk pursuant to 28, U.S.C., Section
753(b), until further order of this Court.

IT IS FURTHER ORDERED that the receiving party shall
not disclose the sealed contents of the transcript of the

proceeding to anyone other than the representatives of the

parties directly concerned with this case.

DATED this IL/'Uday of 347/h , 2019.

Cam Fer§nhach
United States Magistrate Judge

  
 

 

 

 

